The sole question considered by us in the original opinion was the sufficiency of the evidence. We held that there was support in the record for the verdict of the jury. This motion assails the correctness of our conclusion. Further review of the facts strengthens us in our belief. Alanis, one of the takers of the alleged stolen goods, testified for the State. He was an accomplice. His testimony if true and corroborated by other evidence tending to connect appellant with the receipt or concealment of the stolen property, was sufficient to support the verdict. Appellant owned a building. In its rear was a toilet or bath room which appellant kept locked. Dominguez was not an accomplice. His place of business adjoined appellant's said premises. On the day of the alleged theft Dominguez testified that he saw Alanis and Huerta bring in a car the bundles containing the alleged stolen property. They got out of the car and took their bundles with them. About this time appellant drove up. He alighted and conferred with Alanis and Huerta. They put their bundles in said toilet or bath room. They went in appellant's building and were seen by Dominguez with appellant in conference. They went away. That afternoon Alanis and Huerta came back to appellant's premises and were again seen by Dominguez in conference with appellant. Later Dominguez testified that he heard appellant tell the said parties that they must not endanger him by what they had put back there. The stolen property was recovered by the officers locked up in said building on appellant's premises. There seems no question but that this tended to connect appellant with the receipt and concealment of said stolen property.
The motion for rehearing is overruled.
Overruled. *Page 494